Citation Nr: 1717999	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability. 

2. Entitlement to a rating in excess of 20 percent for spondylosis. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran has active military service from July 1967 to March 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2014. 

This appeal was remanded in September 2014 for further development. 

A supplemental statement of the case (SSOC) was issued in February 2017 further denying the claims. 



FINDINGS OF FACT

1. The evidence is in equipoise that the Veteran's pre-existing pes cavus foot condition was made permanently worse due to military service 

2. . During the appeal period, the Veteran has had forward flexion in his thoracolumbar spine of no less than 60 degrees.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral foot disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  

2. Even after considering the effects of pain and any resulting functional impairment, the criteria for the assignment of an increased disability rating greater than 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

The Veteran's service-connected degenerative disc disease of the lumbar spine has been rated 20 percent during the entire appeal period under DC 5243, which is part of the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a.  

Under this formula, a 10 rating is assigned for forward flexion of the thoracolumbar spine between 60 and 85 degrees or a combined range of motion greater than 120 degrees but not greater than 235 degrees; a 20 rating is assigned for forward flexion of the thoracolumbar spine between 30 and 60 degrees; a 30 rating is assigned for forward flexion of the thoracolumbar spine between 15 and 30 degrees; a 40 rating is assigned for forward flexion of the thoracolumbar spine to 15 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment).

Residuals of lumbar strain with degenerative changes may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran testified at the July 2014 hearing that he receives treatment at a VA hospital in New Jersey. He is on Tramadol and Baclofen. He wears a back brace. He indicated that when he was employed before he retired that he missed one day of work a month due to his service-connected back injury. 

In September 2009, the Veteran has a VA examination for his lumbar spine and had a forward flexion of 70 degrees. After repetitive motion of the lumbar spine, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance. 

In January 2011, the Veteran had a VA examination for his lumbar spine. The Veteran had a forward flexion of 65 degrees and there was no additional limitation of joint function due to pain, fatigue, or lack of endurance after repetitive range of motion testing. 

The Veteran had a VA examination for his lumbar spine in December 2014 and was found to have forward flexion to 60 degrees. He was also able to perform repetitive use testing and there was no additional loss of function or range of motion. Moreover, the VA examiner found that pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time. The Veteran reported no incapacitating episodes. 

During the entire appeal period, the Veteran has not had forward flexion less than 60 degrees in his lumbar spine. Therefore, a rating higher than 20 degrees is not warranted under the criteria based on limitation of motion.  

In terms of the Formula for Rating IVDS, there is no evidence in the record of reports of "incapacitating episodes," e.g. bed rest prescribed by a physician. Therefore, this formula is inapplicable to the Veteran's claim. 

In terms of whether a higher rating is warranted based upon reports of pain and findings of functional impairment, there is no evidence of flare-ups, increased pain with activity of functional loss.   The Veteran had three VA examinations where the examiner indicated that the Veteran was not additionally limited by pain, weakness, lack of endurance or incoordination after repetitive use. There is no indication that a rating higher than 20 percent would be appropriate. 

Based on the above evidence, a rating higher than 20 percent is not appropriate for the appeal period. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 

II. Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran testified that he sees a podiatrist every two months for bone spurs. He testified that he notified the Army at his separation examination that he had calluses on his feet. He testified that a doctor informed him years after service that his condition could be from carrying heavy back packs and doing a lot of walking. He indicated that he has bone spurs that are in the upper big toe and under the little toe that spur the growth of calluses. He testified that this condition has occurred ever since discharge. 

The Veteran had a VA examination in December 2014. The examiner noted that the Veteran has had calluses on both feet and got surgical intervention about 20 years prior. The Veteran reported that calluses become painful every 2-3 months and need to be trimmed. The VA examiner noted that there were painful hyperkeratotic lesions noted at the sub metatarsal bilateral and that the Veteran has a pes cavus foot type bilaterally. The VA examiner stated that "in my medical opinion, this Veteran's condition was not as a result of military service but was definitely made worse due to his military service due to the altered biomechanics of the Veteran's feet and that the high levels of activity with heavy gear made the pain worse. Veteran has a pes cavus type". 

A Veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  

The Veteran noted in October 1966 that he has calluses in his feet at induction. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

In this instance, the VA examiner specifically finds that the Veteran's foot condition was "definitely made worse due to his military service due to the altered biomechanics of the Veteran's feet and that the high levels of activity with heavy gear made the pain worse."

Based on this finding, the Veteran's testimony that this condition has lasted since service, the fact that the Veteran has had to get surgery for this condition over 20 years ago, the evidence is at least in equipoise that the Veteran's pre-existing pes cavus foot type condition was aggravated by service. 

The claim is granted. 

III. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2016); 38 C.F.R. § 3.159 (2016).  The Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for asthma arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  VA provided relevant examinations. The examinations are adequate to adjudicate the Veteran's claim on appeal because they are based upon reviews of the claims file, the Veteran's provided medical history, and appropriate diagnostic tests; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

Finally, there has been substantial compliance with remand directives. This claim was remanded for another examination of the lumbar spine and that examination was conducted. Therefore, there has been substantial compliance with remand directives. 
 
ORDER


Entitlement to service connection for a bilateral foot disability is granted. 

Entitlement to a rating in excess of 20 percent for spondylosis is denied. 



____________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


